internal_revenue_service national_office technical_advice_memorandum date number release date third party communication none date of communication not applicable index uil no case-mis no tam-142671-10 ---------------------- chief excise_tax operations sbse excise taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference --------------------------------- ------------------------------------- ------------------------------- ---------------- ---------------------------------- ---------------------------------- legend company --------------------------------- state state2 parent ------------- -------------- ---------------------------- refinery -------------------------- country ----------- tam-142671-10 issue whether tar sands imported into the united_states are subject_to the excise_tax on petroleum imposed by sec_4611 of the internal_revenue_code code conclusion tar sands imported into the united_states are not subject_to the excise_tax on petroleum imposed by sec_4611 of the internal_revenue_code code facts company is a state limited_partnership that is owned by parent company is an independent refining and chemicals company that operates several refineries in the united_states including refinery refinery is located in state2 company imports crude_oil and tar sands from country which refinery receives by pipeline tar sands also called oil sands are described by company as a combination of clay sand water and bitumen bitumen is a heavy black viscous oil substance contained within the tar sands company also uses the term tar sands to refer to two liquids derived from tar sands the first liquid is a heavy blended oil stream which consists of bitumen extracted from tar sands and blended with a diluent or other liquid that enables the bitumen to be transported through a pipeline the second liquid is an upgraded oil stream which is a synthetic crude_oil derived from tar sands company also imports natural crude_oil which may be commingled with and transported in the same pipeline with tar sands company states that the quantity of each substance in commingled crude_oil and tar sands is separately traced and accounted for by company’s software inventory_accounting package tar sands are refined using the same processes as those used in the refining of crude_oil no distinction exists between finished products refined from crude_oil or refined from tar sands law and analysis sec_4611 imposes a tax on crude_oil received at a united_states_refinery and petroleum products entered into the united_states for consumption use or warehousing sec_4612 provides that the term crude_oil includes crude_oil condensates and natural gasoline sec_4612 further provides that the term petroleum_product includes crude_oil the plain language of sec_4611 and sec_4612 do not clearly include or exclude tar sands from the definitions of the terms crude_oil and petroleum_product the internal_revenue_service has not issued final regulations under and in the absence of clear statutory definitions and regulatory guidance the legislative_history to sec_4611 tam-142671-10 and is instructive sec_4611 and sec_4612 were added to the code by the comprehensive environmental response compensation and liability act of cercla pub l stat in house report ii to cercla h_r rep ii u s c c a n the house ways_and_means_committee explains that the term crude_oil as used in sec_4611 and sec_4612 does not include synthetic petroleum thus the committee explains crude_oil does not include shale oil liquids from coal tar sands or biomass or refined oil the committee further explains that crude_oil does not include oil used for extraction purposes on the premises where it was produced such as for reinjection as part of a tertiary recovery process in the same report the committee explains that the term petroleum_product includes crude_oil crude_oil condensate natural and refined gasoline refined and residual oil and any other hydrocarbon product derived from crude_oil or natural gasoline which enters the united_states in liquid form the house report clearly indicates congress’s intent to exclude tar sands from the definitions of crude_oil and petroleum_product for purposes of sec_4611 and sec_4612 accordingly tar sands imported into the united_states from country by company are not subject_to the excise_tax on petroleum imposed by sec_4611 however crude_oil and or petroleum products that are comingled with tar sands are subject_to the excise_tax on petroleum imposed by sec_4611 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
